By the Court.
1. The shop described was a tenement, within the meaning of the statute. Commonwealth v. Godley, 11 Gray 454. Commonwealths. McCaughey, 9 Gray, 296.
2. Things adapted to the sale of prohibited liquors may be also adapted tp many innocent- uses. But their existence in this .shop might be proved to the jury, and the instructions given to them as to the effect of such evidence were correct. Commonwealth v. Higgins, 16 Gray, 19.
3. This offence may be committed by a violation of the statute on a single occasion. Commonwealth v. Gallagher, 1 Allen, 592. Commonwealth v. Higgins, 16 Gray, 19.

Fxeeptions overruled.